Citation Nr: 1714286	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964 and from November 1964 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's cervical spine disorder was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters on April 2010, September 2010, and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, because the Board is granting in full the claim of entitlement to service connection for a cervical spine disorder, any procedural deficiency is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  The Federal Circuit has held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's cervical spine disorder has been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with degenerative disc disease of the cervical spine.  See October 2008 Radiology Report (finding disc space narrowing and osteophyte formation at the C4-C5 and C5-C6 disc space levels).
 
The Veteran contends that his cervical spine disorder was incurred in service following an automobile accident.  A December 1970 service treatment record (STR) reflects that the Veteran suffered a cervical strain following an automobile accident, and was subsequently placed on light duty.  Moreover, the Veteran's statements of his in-service incident have been consistent throughout the appeals process.  See September 2012 Statement in Support; January 2017 Hearing Transcript. 

In this regard, the Veteran is competent to report experiencing an in-service injury and resultant symptomatology in the form of localized pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge);  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at 1313.  

A January 2017 statement from a private physician provides a positive nexus connecting the Veteran's cervical spine disability to his in-service automobile accident.  The private physician states that he has treated the Veteran for over five years and rationalizes his opinion by stating that the Veteran has had chronic neck pain, which is a result of the accident.

The Veteran underwent a May 2012 VA examination.  The examiner opined that it was less likely than not that the Veteran's cervical spine disorder was caused by or a result of an event in military service.  The VA examiner rationalized that the Veteran's STRs showed no evidence of complaints regarding or treatment for a cervical spine condition.  The examiner further rationalized that degenerative disc disease is commonly age-related.

The VA examiner failed to adequately address the Veteran's competent, credible, and thus probative account of continuous back and neck pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, the examiner's report that there was not a listed in-service complaint of or treatment for a cervical spine condition is contradicted by the record, which clearly lists the Veteran's suffering from a cervical spine strain in December 1970.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As discussed above, while the VA examiner provided a negative etiological opinion, it appears that the opinion was made without consideration of the Veteran's full medical history or his lay statements as to continuous back pain.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1337-39.  In this case, in light of the insufficiencies discussed above, the Board declines to accept the May 2012VA examination report and opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of symptomatology, including neck pain, since his separation from active service.  The Veteran is competent to report that he experienced pain during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  

The Board finds that the Veteran's lay statements concerning the onset and continuity of his symptomatology, coupled with the medical records reflecting in-service treatment for a cervical strain, a current cervical spine disability to include arthritis, and a positive nexus opinion from a private physician places the evidence at least in a state of relative equipoise.  Therefore, resolving all doubt in favor of the Veteran, there is probative evidence of a current cervical spine disorder, diagnosed to include arthritis by studies, as noted by the October 2008 radiology report and May 2012 VA examination, and probative evidence of in-service cervical strain.  The Board thus finds that service connection for a cervical spine disorder, diagnosed to include arthritis, is warranted.


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


